Name: 82/613/EEC: Commission Decision of 16 August 1982 establishing that the apparatus described as 'PHI - Analysis System, consisting of: differential Ion Gun, model 04-303, Ion Gun Control, model 11-065, X-Y Recorder, model 18-020 and Multiplex Control, model 20- 055' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  tariff policy
 Date Published: 1982-08-21

 Avis juridique important|31982D061382/613/EEC: Commission Decision of 16 August 1982 establishing that the apparatus described as 'PHI - Analysis System, consisting of: differential Ion Gun, model 04-303, Ion Gun Control, model 11-065, X-Y Recorder, model 18-020 and Multiplex Control, model 20- 055' may not be imported free of Common Customs Tariff duties Official Journal L 246 , 21/08/1982 P. 0018 - 0018*****COMMISSION DECISION of 16 August 1982 establishing that the apparatus described as 'PHI - Analysis System, consisting of: differential Jon Gun, model 04-303, Jon Gun Control, model 11-065, X-Y Recorder, model 18-020 and Multiplex Control, model 20-055' may not be imported free of Common Customs Tariff duties (82/613/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 17 February 1982, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'PHI - Analysis System, consisting of: differential Jon Gun, model 04-303, Jon Gun Control, model 11-065, X-Y Recorder, model 18-020 and Multiplex Control, model 20-055', ordered 13 February 1980, and to be used for research on the controlled growth of extremely thin semiconductor layers, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 July 1982 within the framework of the Commmittee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a system for analysis; whereas its objective technical characteristics such as the precision of the emission, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'AG 6 Jon Gun', '2600 series Recorder' and 'six channel peak selector, model 317', manufactured by VG Scientific Ltd, Imberhorne Lane, UK-East Grinstead, Sussex RH19 1UB, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'PHI - Analysis System, consisting of: differential Jon Gun, model 04-303, Jon Gun Control, model 11-065, X-Y Recorder, model 18-020 and Multiplex Control, model 20-055', which is subject of an application by the Federal Republic of Germany of 17 February 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.